Citation Nr: 0923907	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Belvin F. Sneed


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
August 1956.  He died in February 2005.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for the cause of 
the Veteran's death and entitlement to DIC.

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During a hearing before the undersigned Veteran's Law Judge 
in February 2009, the appellant asserted that she is entitled 
to accrued benefits because the Veteran had a claim for 
service connection for a right eye disorder pending before 
the Board at the time of his death.  

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his death under existing ratings for decisions or 
those based on evidence in the file at the date of death, and 
due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2008); 38 C.F.R. 3.1000 (a) (2008); 71 Fed. Reg. 78368 
(effective Jan. 29, 2007).  For a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  By 
statute, the appellant takes the Veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  The application for accrued benefits 
must be filed within one year after the date of the Veteran's 
death.  38 C.F.R. § 3.1000(c).  

A review of the claims file shows that in December 2001, the 
RO declined to reopen the Veteran's claim for service 
connection for a right eye condition due to injury because it 
determined that new and material evidence had not be 
received.  The Veteran subsequently appealed that decision to 
the Board.  In April 2004, the Board remanded the claim for 
additional development.  However, a final decision on the 
claim had not been issued at the time of the Veteran's death 
in February 2005.  The appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (including 
Death Compensation if Applicable) in March 2005, one month 
after the Veteran's death.  Accordingly, this issue must be 
referred to the RO for appropriate action.

The outcome of the claim of whether new and material evidence 
has been received to reopen a claim for service connection 
for a right eye disorder, for accrued benefits purposes, may 
affect the merits and outcome of the current claims for 
service connection for the cause of the Veteran's death and 
DIC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the accrued benefits claim and the claims on 
appeal are inextricably intertwined.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to defer adjudication of the 
claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

With regard to the accrued benefits claim, the Board notes 
that in an April 2004 Board remand, the RO was asked to 
obtain pertinent private treatment records.  The Veteran 
submitted a VA Form 21-4142 in May 2004 authorizing VA to 
obtain records from Dr. Driver, Dr. Coleman, and Dr. McCrary 
on his behalf.   However, it does not appear that the RO made 
any attempt to obtain the identified records.  

Additionally, the record indicates that the Veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits.  Under the applicable regulations, any medical 
records forming the basis for an award of SSA benefits must 
be added to the claims file prior to resolution of the 
appellant's appeal.  38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski. 2 Vet. App. 363 (1992).   Therefore, 
any existing SSA records should be obtained prior to 
adjudicating the accrued benefits claim.

Accordingly, the case is REMANDED for the following action:

1.	After securing the treatment records 
identified in the Veteran's May 2004 VA 
Form 21-4142 and any existing SSA 
records, adjudicate whether new and 
material evidence has been received to 
reopen a claim for service connection 
for a right eye disorder, for accrued 
benefits purposes.  

2.	Then, readjudicate the claims on 
appeal.  If the benefits sought remain 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


